742 A.2d 968 (1999)
162 N.J. 186
PLAYMATES TOYS INC., a California corporation, Plaintiff-Appellant,
v.
DIRECTOR, DIVISION OF TAXATION, Defendant-Respondent.
Supreme Court of New Jersey.
Argued September 27, 1999.
Decided December 21, 1999.
Michael A. Guariglia, Newark, for plaintiff-appellant (McCarter & English, attorneys; Mr. Guariglia and Margaret C. Wilson, on the briefs).
Marlene G. Brown, Deputy Attorney General, for defendant-respondent (John J. Farmer, Jr., Attorney General of New Jersey, attorney; Joseph L. Yannotti, Former Assistant Attorney General, of counsel).
PER CURIAM.
We affirm the judgment of the Appellate Division allowing the Director of the Division of Taxation to recover a refund mistakenly paid to a taxpayer after the statute of limitations had passed on the taxpayer's right to seek a refund for overpayments in prior years. We do so substantially for the reasons stated by the Appellate Division in its opinion reported at 316 N.J.Super. 509, 720 A.2d 655 (1998). We add only that this judgment does not confer on the Division of Taxation an unlimited inherent authority to correct and revise erroneous tax determinations once made. The powers of the Division are not boundless. Rather, given the administrative history of the Division's earlier determination (communicated to the taxpayer) that the taxpayer was not entitled to a refund because of the statute of limitations, the recovery of the funds here is more akin to the correction of a clerical error that led to the mailing of a tax refund check to which the taxpayer was not entitled, rather than the correction of an error in judgment. See Lockwood v. Walsh, 137 N.J. Eq. 445, 450, 45 A.2d 305 (Prerog.Ct.1946) (implying that State Tax Commissioner possesses inherent authority to correct error of mathematical calculation).
The judgment of the Appellate Division is affirmed.
For affirmanceChief Justice PORITZ and Justices O'HERN, GARIBALDI, STEIN, COLEMAN, LONG and VERNIERO7.
Opposednone.